DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination - 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17[e], was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17[e] has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR1.114. The applicant’s submission for RCE filed on 6 November 2020 has been entered. 

Remarks
This action is in response to the applicant’s claims filed 6 November 2020, which is in response to the USPTO office action mailed 6 July 2020. Claims 21, 23, 28, 31, 33 and 38 are amended. Claims 27 and 37 are cancelled. Claims 21-26, 28-36 and 38-40 are currently pending.

Response to Arguments
With respect to the 35 USC §103 rejection of claims 21-40, the applicant’s arguments are moot in view of a new grounds of rejection, as necessitated by the applicant's amendments.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the 

Claims 21-26, 28-36 and 38-40 are rejected under pre-AIA 35 U.S.C. 103(a) as being unpatentable over Jeon etal., US 20090055385 A1 (hereinafter "Jeon") in view of Higuchi et al., US 20100058213 A1 (hereinafter "Higuchi") in further view of Chen et al., US 8903812 B1 (hereinafter "Chen") in further view of Wagner et al., US 20070266025 A1 (hereinafter “Wagner”). 
	
	Claim 21: Jeon teaches a method for displaying electronic media content to one or more users, the method comprising the following operations performed by at least one processor:
receiving, at a processor of a web server, input from a user, the input from the user including one of a search request for electronic media content and a URL address of a web page previously visited by the user (Jeon, [0049] note page 104 includes a search box 108 where a user may input a search term, [0090] note a search query entered by a user on the TV client 302 can be received by the TV front end 304 and provided to the search engine 320, [0157], [0158] note servers);
analyzing an indexed web history of the user and a plurality of other users based on the received input, wherein the indexed web history includes data collected from web browsers of the user and the plurality of other users, the data including content click data of content viewed by the user and the plurality of other users (Jeon, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc. Such data shows user interests, so that recommendations to a first user may be based on other users who have provided similar search terms for general topics or for media-related topics, and may be generated from other media-related activity by those other users, [0157] note a Web browser, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data);
selecting a first subset of available content groups based on the received input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 139, [0062] note listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs; i.e. the examiner interprets channels read on a first subset of available content groups);
selecting a second subset of available content for each of the first subset of available content groups based on the user input and the collected data, wherein the second subset includes content viewed by other viewers of a last video watched by the use (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135a, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135a read on a second subset of available content, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering);
selecting a third subset of available content for each of the first subset of available content groups based on the user input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135b, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135b read on a third subset of available content); and
providing instructions to display, to the user, the first subset of available content groups, the second subset of available content, and the third subset of available content, the instructions to display including (Jeon, [Fig. 1B] note 131b):
the first subset of available content groups sorted along a first axis of a multi-dimensional grid in a first ranking order, the first ranking order based on at least one of popularity and recency (Jeon, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).	
Jeon does not explicitly teach cookie data; the second subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order, the second ranking order based on a video quality of video content in the second subset of available content; and the third subset of available content sorted along a third axis of the multi-dimensional grid in a third ranking order, the third ranking order different from the first ranking order and the second ranking order, and sorted content along a fourth axis of the multi-dimensional grid in a fourth ranking order.
However, Higuchi teaches the second subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order, and the third subset of available content sorted along a third axis of the multi-dimensional grid in a third ranking order, the third ranking order different from the first ranking order and the second ranking order, and sorted content along a fourth axis of the multi-dimensional grid in a fourth ranking order (Higuchi, [Fig. 3] note attribute values 1-6, [0062] note as shown in FIG. 3, it is understood that an attribute value is assigned to each of axes on an X-Y axis plane in a display coordinate system… the display processing apparatus 100 lays out and displays the pieces of content display data in the virtual three-dimensional space according to the attribute values of the contents; i.e. the examiner recognizes each attribute value as an axis, [Fig. 13] note the “corresponding axis numbers” column including axes 1-4, [0070] note target data (including content display data) that have been sorted according to arbitrary attributes are laid out in the form of a three-dimensional grid or a virtual space, [0090] note the axis order numbers indicate an order in which the slots are assigned to the corresponding axes).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the programming guide of Jeon with the content displayed along attribute value axes of Higuchi according to known methods (i.e. sorting and displaying content according to attribute value axes). Motivation for doing so is that the user is able to understand what is in each of the contents (Higuchi, [0062]). 
Jeon and Higuchi do not explicitly teach cookie data; and the second ranking order based on a video quality of video content in the second subset of available content. 
However, Chen teaches the second ranking order based on a video quality of video content in the second subset of available content (Chen, [Col. 4 Lines 35-38] note signals such as user ratings, watch times, view counts, ranks for videos, and other signals, can be used to derive a query independent quality signal Q for video, [Col. 7 Lines 50-53] note to further improve such traditional resource ranking techniques, the ranking engine 352 receives quality signals from a quality signal engine 356 to assist in determining an appropriate ranking for video search results).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the ranking of Jeon and Higuchi with the quality based ranking of Chen according to known methods (i.e. ranking content based on a quality signal). Motivation for doing so is that the quality of a video, as determined by feature analysis and user feedback, is used to limit the number of videos that are selected for scoring for a search operation, and thus fewer processing resources are required to process a search operation (Chen, [Col. 1 Lines 62-66]).
Jeon, Higuchi and Chen do not explicitly teach cookie data.
(Wagner, [0042] note the user's click and viewing behavior with respect to the set of search results can be captured through the use of the cookie and the cookie data can be communicated to a tracking component).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the user click information of Jeon, Higuchi and Chen with the click capturing cookies of Wagner according to known methods (i.e. using cookies to capture a user’s clicks and viewing behavior). Motivation for doing so is that analysis of collected click data can facilitate inferring the user's context or intention with respect to ta submitted query to improve the relevancy of returned search results (Wagner, [Abstract]). 

Claim 22: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the electronic media content comprises video content and the request specifies at least a portion of the video content that the user desires to watch (Jeon, [0026] note a requesting user has entered searches for "Jaws," "Orca," and similar terms).

Claim 23: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the indexed web history includes one or more of: impression data, action data, conversion data, user information, content item information, and content group information (Jeon, [0097] note user activity may include user actions that can be used later, for example, in formulating recommendations. For example, the user actions may include inputs by the user on the Internet that relate to particular TV programs or stations; i.e. action data).

Claim 24: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the first ranking order of the first subset of available content groups includes a ranking value calculated based on (Jeon, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 25: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the second ranking order of the second subset of available content includes a ranking value calculated based on one or more of: recency, clickthru popularity, editorial popularity, textual relevance, video relevance, user rating, and collaborative filtering based on indexed web history (Jeon, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 26: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the first subset of available content groups include content groups desired or liked by the user and content groups desired or liked by other viewers of a last video watched by the user (Jeon, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering).		

Claim 28: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, further including:
(Jeon, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).

Claim 29: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the instructions to display includes information about each selected content, the information including one or more of episode options of the content, specific scenes or chapters of the content, and a picture or logo associated with the content (Jeon, [Fig. 1C], [0063] note a details page 106 may be displayed when a user selects a particular program or episode so as to indicate an interest in seeing more detailed information about that program or episode, [0065] note recommendation entry 142a can further include a summary of the episode and one or more specific entries for current or upcoming episodes that may interest the user).

Claim 30: Jeon, Higuchi, Chen and Wagner teach the method of claim 21, wherein the instructions to display include displaying the multi-dimensional grid via a graphical user interface that a user can select and manipulate using an input device (Higuchi, [Fig. 4], [0063] note in the case where a user or the display processing apparatus has selected a piece of content display data 411 out of the pieces of content display data that are displayed, the conventional display processing apparatus first displays a layout change animation for the pieces of content display data and subsequently displays a piece of content display data 412, which has been selected, at the center, as shown in a display area 402, and also displays the other pieces of content display data in the surroundings of the piece of content display data 412).

Claim 31: Jeon teaches a system for displaying electronic multimedia content on the Internet to a user, the system comprising: a storage device configured to store instructions; and at least one processor configured to execute the instructions to perform a method, the method including:
receiving, at a processor of a web server, input from a user, the input from the user including one of a search request for electronic media content and a URL address of a web page previously visited by the user (Jeon, [0049] note page 104 includes a search box 108 where a user may input a search term, [0090] note a search query entered by a user on the TV client 302 can be received by the TV front end 304 and provided to the search engine 320, [0157], [0158] note servers);
analyzing an indexed web history of the user and a plurality of other users based on the received input, wherein the indexed web history includes data collected from web browsers of the user and the plurality of other users, the data including content click data of content viewed by the user and the plurality of other users (Jeon, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc. Such data shows user interests, so that recommendations to a first user may be based on other users who have provided similar search terms for general topics or for media-related topics, and may be generated from other media-related activity by those other users, [0157] note a Web browser, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data);
selecting a first subset of available content groups based on the received input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 139, [0062] note listings in the recommendations area 131b can also include network icons 139 which visually identify the particular channel on which the TV show airs; i.e. the examiner interprets channels read on a first subset of available content groups);
selecting a second subset of available content for each of the first subset of available content groups based on the user input and the collected data, wherein the second subset includes content viewed by other viewers of a last video watched by the use (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135a, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135a read on a second subset of available content, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering);
selecting a third subset of available content for each of the first subset of available content groups based on the user input and the indexed web history (Jeon, [0024] note a user may enter a search query, and recommendations may be generated in response to the entry of the search query, [0029] note collaborative filtering, [Fig. 1B] note 135b, [0062] note Recommendations area 131b can be split into different sections, such as a "Now" listings area 135a and a "Later" listings area 135b; i.e. the examiner interprets the listings included in 135b read on a third subset of available content); and
providing instructions to display, to the user, the first subset of available content groups, the second subset of available content, and the third subset of available content, the instructions to display including (Jeon, [Fig. 1B] note 131b):
(Jeon, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).
Jeon does not explicitly teach cookie data; the second subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order, the second ranking order based on a video quality of video content in the second subset of available content, and the third subset of available content sorted along a third axis of the multi-dimensional grid in a third ranking order, the third ranking order different from the first ranking order and the second ranking order, and sorted content along a fourth axis of the multi-dimensional grid in a fourth ranking order.
However, Higuchi teaches the second subset of available content sorted along a second axis of the multi-dimensional grid in a second ranking order, and the third subset of available content sorted along a third axis of the multi-dimensional grid in a third ranking order, the third ranking order different from the first ranking order and the second ranking order, and sorted content along a fourth axis of the multi-dimensional grid in a fourth ranking order (Higuchi, [Fig. 3] note attribute values 1-6, [0062] note as shown in FIG. 3, it is understood that an attribute value is assigned to each of axes on an X-Y axis plane in a display coordinate system… the display processing apparatus 100 lays out and displays the pieces of content display data in the virtual three-dimensional space according to the attribute values of the contents; i.e. the examiner recognizes each attribute value as an axis, [Fig. 13] note the “corresponding axis numbers” column including axes 1-4, [0070] note target data (including content display data) that have been sorted according to arbitrary attributes are laid out in the form of a three-dimensional grid or a virtual space, [0090] note the axis order numbers indicate an order in which the slots are assigned to the corresponding axes).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the programming guide of Jeon with the content displayed along attribute value axes of (Higuchi, [0062]). 
Jeon and Higuchi do not explicitly teach cookie data; and the second ranking order based on a video quality of video content in the second subset of available content. 
However, Chen teaches the second ranking order based on a video quality of video content in the second subset of available content (Chen, [Col. 4 Lines 35-38] note signals such as user ratings, watch times, view counts, ranks for videos, and other signals, can be used to derive a query independent quality signal Q for video, [Col. 7 Lines 50-53] note to further improve such traditional resource ranking techniques, the ranking engine 352 receives quality signals from a quality signal engine 356 to assist in determining an appropriate ranking for video search results).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the ranking of Jeon and Higuchi with the quality based ranking of Chen according to known methods (i.e. ranking content based on a quality signal). Motivation for doing so is that the quality of a video, as determined by feature analysis and user feedback, is used to limit the number of videos that are selected for scoring for a search operation, and thus fewer processing resources are required to process a search operation (Chen, [Col. 1 Lines 62-66]).
Jeon, Higuchi and Chen do not explicitly teach cookie data.
However, Wagner teaches this (Wagner, [0042] note the user's click and viewing behavior with respect to the set of search results can be captured through the use of the cookie and the cookie data can be communicated to a tracking component).
It would have been obvious to one of ordinary skill in the art at the time of the present invention to combine the user click information of Jeon, Higuchi and Chen with the click capturing cookies of Wagner according to known methods (i.e. using cookies to capture a user’s clicks and viewing behavior). (Wagner, [Abstract]). 

Claim 32: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the search request specifies at least a portion of video content that the user desires to watch (Jeon, [0026] note a requesting user has entered searches for "Jaws," "Orca," and similar terms).

Claim 33: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the indexed web history includes one or more of: impression data, action data, conversion data, user information, content item information, and content group information (Jeon, [0097] note user activity may include user actions that can be used later, for example, in formulating recommendations. For example, the user actions may include inputs by the user on the Internet that relate to particular TV programs or stations; i.e. action data).

Claim 34: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the first ranking order of the first subset of available content groups includes a ranking value calculated based on one or more of recency, clickthru popularity, editorial popularity, rank popularity, taxonomic distance, and collaborative filtering based on indexed web history (Jeon, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 35: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the second ranking order of the second subset of available content includes a ranking value calculated based on one or more of: recency, clickthru popularity, editorial popularity, textual relevance, video relevance, user rating and collaborative filtering based on indexed web history (Jeon, [0084] note user-click history 306 can store user click information, [0030] note collaborative filtering, [0032] note source data used for collaborative filtering-based recommendations can come from different sources, such as, for example, audience measurement data from a TV provider or web-click data or other web activity data).

Claim 36: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the first subset of available content groups include content groups desired or liked by the user and content groups desired or liked by other viewers of a last video watched by the user (Jeon, [0024] note a recommendation may look to a program the user is watching and/or programs the user has watched, in generating a recommendations, [0026] note recommendations may be based on input received on the Internet from several users who may have watched the show, visited web sites related to the show, provided user feedback related to the show, etc, [0029] note collaborative filtering).

Claim 38: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the at least one processor is further configured to:
sort the first subset of available content groups based on at least one of popularity and recency; and sort the sorted content groups based on at least one of popularity and recency (Jeon, [Fig. 1B] note channels 139 ordered by “Now” and “Later", i.e. recency).

Claim 39: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the instructions to display includes information about each selected content, the information including one (Jeon, [Fig. 1C], [0063] note a details page 106 may be displayed when a user selects a particular program or episode so as to indicate an interest in seeing more detailed information about that program or episode, [0065] note recommendation entry 142a can further include a summary of the episode and one or more specific entries for current or upcoming episodes that may interest the user).

Claim 40: Jeon, Higuchi, Chen and Wagner teach the system of claim 31, wherein the instructions to display include displaying the multi-dimensional grid via a graphical user interface that a user can select and manipulate the multi-dimensional grid using an input device (Higuchi, [Fig. 4], [0063] note in the case where a user or the display processing apparatus has selected a piece of content display data 411 out of the pieces of content display data that are displayed, the conventional display processing apparatus first displays a layout change animation for the pieces of content display data and subsequently displays a piece of content display data 412, which has been selected, at the center, as shown in a display area 402, and also displays the other pieces of content display data in the surroundings of the piece of content display data 412).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Giuseppi Giuliani whose telephone number is (571)270-7128.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIUSEPPI GIULIANI/Primary Examiner, Art Unit 2165